Citation Nr: 1222852	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to an increased rating for lumbar disc disease with associated radiculopathy, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO) and Board remand.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's low back disability is manifested by forward flexion to 65 degrees with pain, forward flexion to 70 degrees with pain, and forward flexion to 105 degrees with pain.  There is no evidence of favorable or unfavorable ankylosis of the lumbar spine.

2.  The Veteran's low back disorder is manifested by neurological manifestations of the right lower extremity and the left lower extremity, including complaints of low back pain radiating to the right leg and left leg; tingling and numbness in the bilateral lower extremities; objective evidence of mild chronic bilateral radiculopathies involving the S1 nerve roots on electromyography; objective evidence of positive straight leg raises, bilaterally; and various diagnoses of sciatica and lumbar radiculopathy in the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for separate 10 percent evaluation for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) (2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for separate 10 percent evaluation for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) (2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a June 2011 readjudication of the Veteran's claim, letters dated in September 2005, June 2008, and May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that the Veteran reported that he was receiving benefits from the Social Security Administration (SSA).  However, in a November 2011 response, the SSA reported that medical records did not exist and that further efforts to locate them would be futile.  The RO notified the Veteran of the SSA's response in a November 2011 letter.  Accordingly, VA met its duty to assist with regard to obtaining the Veteran's SSA records.  38 C.F.R. § 3.159.  In addition, the Veteran was provided with two VA examinations with regard to his low back disorder and he has not indicated that he found either of these examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they provide sufficient detail to rate the severity of the Veteran's service-connected low back disorder under the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran contends that he is entitled to an increased rating for his low back disability.  In a February 2007 substantive appeal, he stated that he had forward flexion exceeding 30 degrees on some days, but not on others.  He also indicated that he had incapacitating episodes, but that he did not have the time or money to go to the doctor for treatment.  He reported that he had low back pain and that he recently received an injection.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In an October 1997 rating decision, service connection for a low back disorder was granted, and a 10 percent evaluation was assigned, effective November 28, 1996, under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In April 1999, the Board awarded an initial rating of 20 percent for the Veteran's service-connected low back disability.  By a June 1999 rating decision, the RO effectuated the increased rating, and assigned a 20 percent evaluation, effective November 28, 1996, under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  By June 2001 and March 2003 rating decisions, the RO denied the Veteran's claim for an increased rating for his low back disability.

In September 2005, the Veteran filed the present claim for entitlement to an increased evaluation for his low back disability.  By a June 2006 rating decision, the RO denied the Veteran's claim.  In July 2006, he filed a notice of disagreement, and in February 2007, he perfected his appeal.

The Veteran's service-connected low back disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.124a, 38 C.F.R. § 4.71a, Diagnostic Code 8520-5242.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that paralysis of the sciatic nerve, under Diagnostic Code 8520, was the service-connected disorder, and that degenerative arthritis of the spine, under Diagnostic Code 5242, is a residual condition.

Nevertheless, the Board does not agree with the rating criteria under which the RO most recently considered the Veteran's service-connected low back disability.  As noted above, with injuries and diseases, preference is to be give to the number assigned to the injury or disease itself.  Review of the evidence in the claims file reflects that the Veteran's service-connected low back disorder is primarily diagnosed as lumbosacral degenerative disc disease.  Thus, the diagnostic code most appropriate to this disease is Diagnostic Code 5242, for degenerative arthritis of the spine.  As the evidence does not indicate that the rating in this instance is determined based on residual conditions, the Board will not consider the Veteran's low back disability under a hyphenated diagnostic code.  In that regard, the Board observes that there are symptoms of neurologic involvement associated with the Veteran's low back disability.  As discussed in greater detail below, the Board believes that separate evaluations are warranted for those symptoms.  

Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under Diagnostic Code 5003, for degenerative arthritis.  The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1). 

VA treatment records from October 2005 through March 2006 reveal diagnoses of and treatment for degenerative disc disease of the lumbar spine.  In October 2005, the Veteran reported that he was taking anti-inflammatory medication for his low back disorder, but that the medication hurt his stomach.  October 2005 x-rays of the spine showed minimal degenerative disc disease at L2-L3 with no significant abnormalities.  A December 2005 computed tomography (CT) scan of the lumbar spine revealed mild degenerative changes from L2 through the transitional segment; mild thecal sac impingement at L4-L5 and L5/transitional segment; and right foraminal disc protrusion at the L2-L3 level.  In February 2006, the Veteran reported that his back pain radiated to the right and left legs.  That same month, the Veteran underwent nerve conduction studies and an electromyography (EMG) based on his complaints of mild degenerative disc disease with persistent numbness in the anterior leg and tingling pain radiating to the back of the legs.  The motor nerve conduction studies of the legs were normal, the left sural sensory nerve action potential was normal, the bilateral medial gastrocnemius muscles showed enlarged motor unit potentials, and the remainder of the needle examination was normal.  The EMG of the left leg was abnormal, and there was EMG evidence of mild chronic bilateral radiculopathies involving primarily the S1 nerve roots.  

In March 2006, the Veteran underwent a VA spine examination.  The Veteran reported a history of chronic low back pain with right leg pain and left anterolateral thigh pain.  He stated that the pain was greater on the left than on the right, going to the posterior knee, bilaterally, more than the anterior region.  He rated the pain as a 4/10 at its best and a 7/10 at its worst.  He noted that the pain improved with medication and was made worse with activity.  He indicated that he had flare-ups of pain where the pain reached 7/10 approximately 6 times per day, lasting 20 seconds.  He reported that the flare-ups were precipitated by standing or walking more than 10 minutes or sitting more than 30 minutes.  He stated that he had 70 percent less motion during the 20-second flare-ups and had no ability to bend during a flare-up.  He indicated that the limitation of motion and functional impairment was due to pain rather than weakness, fatigue, or lack of endurance.  The Veteran stated that he had never been prescribed bed rest by a physician, but that he did engage in bed rest all day, except to go to the bathroom, about three days out of seven.  He denied weight loss, fever, malaise, dizziness, or visual disturbances.  The Veteran described intermittent numbness into the thighs, left greater than right, and noted that he had some left leg weakness at that time.  He denied bowel or bladder complaints.  The Veteran reported that he was able to walk up to one-quarter of a mile, and that he was somewhat unsteady but did not fall.  He noted that he occasionally used a back brace and did not use a cane.  He reported that he could stand for 5 minutes, drive for 30 minutes, lift 30 pounds, and sit for 1 to 2 hours before being limited by his back pain.  He indicated that he did not perform chores around the house, especially if his back was bothering him.

The Veteran noted that he missed work approximately 40 percent of the time since 1996 due to low back pain.  He also indicated that he had many different part-time jobs that he had to leave early due to his back pain.  He stated that he was not working at that time, and that he quit his job in maintenance because of low back pain.

Physical examination of the thoracolumbar spine revealed normal curvature of the thoracic spine, but a slight loss of lordosis of the lumbar spine.  No scoliosis was present.  There was no tenderness to palpation of the thoracic paraspinal muscles, but there was diffuse mild tenderness to palpation of the lower lumbar paraspinal muscles.  No trigger points or spinal deformities were palpated.  There was mild spasm of the lower paraspinal lumbar musculature with mild guarding.  There were no scars seen, and there was no sacroiliac tenderness to palpation.  Multiple Waddell's signs were positive, including pain with simulated trunk rotation, give-way weakness, non-atomic pain distribution, and pain with axial compression.  The Veteran bent forward at the waist to put on shoes and socks to a significantly greater degree than was exhibited during the formal lumbar range of motion testing.  Nevertheless, range of motion of the thoracolumbar spine showed forward flexion to 75 degrees with pain at 65 degrees, extension to 15 degrees with pain at 10 degrees, right lateral flexion to 34 degrees, left lateral flexion to 32 degrees, right lateral rotation to 33 degrees, and left lateral rotation to 30 degree.  There was no loss of motion after repetition or with resistance.  There was a normal spinal rhythm with a smooth motion without halting.  There was no ankylosis of the lumbar spine.  Sitting straight leg raising was limited on the right at 75 degrees and at 80 degrees on the left, both by hamstring tightness.  Lying straight leg raising was limited on the right at 60 degrees and on the left at 62 degrees by midline low back pain without radiation into the legs.  

Neurologic testing of the lower extremities revealed 5/5 strength in all muscle groups after initial giveway weakness.  Sensation was intact to all modalities, except that he reported that the left second and third toes were numb.  Reflex testing showed 2+ knee jerks and 2+ ankle jerks with no clonus.  There was normal heel-knee-shin coordination and no atrophy.  Toes were downgoing on the Babinski test.  Gait was slow without circumduction and non-antalgic.  There was slight difficulty with toe walk, heel walk, and tandem walk.  A Romberg test was negative.  The diagnosis was lumbar degenerative disc disease and bilateral S1 radiculopathy.

VA treatment records from March 2006 through January 2007 reveal continued complaints of and treatment for low back pain.  A March 2006 magnetic resonance imaging scan (MRI) revealed multiple bulging discs in the lumbar spine with no significant spinal canal stenosis at any level and partial obliteration of the right L2-L3 neural foramen.  In April 2006, the Veteran reported low back pain from the left buttock to the posterior thigh for the prior 10 years, which was progressively worsening over time.  He stated that he could not do any physical work due to his pain.  He reported that sleeping, prolonged standing, and walking aggravated his pain.  Physical examination revealed good range of motion throughout both lower extremities and the trunk and good strength in both lower extremities.  There was sensation to light touch in both lower extremities.  Straight leg raises were negative while sitting and supine.  A Faber test was negative, and heel walk and toe walk were both negative.  An April 2006 MRI of the lumbar spine showed multiple bulging discs in the lumbar spine with no significant spinal canal stenosis and partial obliteration of the right L2-L3 neural foramen.  A May 2006 treatment record notes the Veteran's complaints of pain in the low back, which was worse with prolonged sitting and standing.  The Veteran also reported numbness and tingling, intermittently, in the anterior thighs.  There was occasional sharp pain in the posterior thigh on the left and the Veteran noted a history of numbness and tingling of the right thigh.  He denied pain or numbness distally to the knees.  The Veteran reported that he had sciatic pain which was worse on the right and accompanied by weakness, which was resolved.  The Veteran described the intensity of the pain as a 6.  The Veteran denied bowel or bladder problems, except for nocturia two to three times per night.  Physical examination revealed steady and even gait.  Heel and toe walking were intact.  There was sensation to soft touch, pain, vibration, and proprioception.  A Babinski's test revealed a downgoing response, bilaterally.  Motor strength was 4+/5 in the lower extremities with some decreased range of motion with right dorsiflexion.  An October 2006 follow-up MRI of the lumbar spine revealed a very small schwannoma or small disc extrusion and stable multilevel degenerative changes in the lumbar spine.

A January 2007 private medical treatment record reflects the Veteran's complaints of back pain and proximal posterior bilateral lower limb pain.  He rated the pain between 3-5/10 and stated that it was worse with sitting and bending.  He described an occasional sensation of tingling in the back of the legs and noted that the pain was worse in the evening.  He denied a history of fever, chills, or unexplained weight loss and reported a positive history of ulcer, fatigue, and weakness as well as chronic headaches.  Additionally, he noted joint pain and morning stiffness.  The Veteran reported that he tried to work maintenance and enjoyed golfing.  Physical examination revealed tenderness along the lower lumbar paraspinals with normal lordosis.  Range of motion revealed forward flexion to 70 degrees with pain and extension to 20 degrees.  There was mild tenderness over the posterior superior iliac spine, bilaterally.  There was no piriformis or greater trochanteric tenderness.  The Veteran had no pain with hip internal or external rotation.  Seated and supine straight leg raise was negative.  Reflexes were 2+ at the patella and trace at the bilateral Achilles.  A Patrick's test produced low back pain, bilaterally.  Strength in the lower limbs was 5/5 with no evidence of focal weakness.  Sensation to light touch was intact.  The diagnoses were low back pain, multilevel degenerative disc disease of the lumbar spine, and bilateral posterior proximal lower limb pain.  The physician administered a lumbar epidural steroid injection.

Private medical treatment records from August 2008 through February 2010 note the Veteran's continued complaints of and treatment for low back pain.  In August 2008, the Veteran reported a 1-day history of low back pain.  He denied any trauma or bladder or bowel dysfunction.  The diagnoses were low back pain and possible degenerative spine with sciatica.  A September 2008 MRI of the lumbar spine showed a stable nerve root tumor.  In December 2008, the Veteran reported left-sided low back pain with a burning sensation down the thigh to the calf.  He noted that his symptoms flared up once per week.  The diagnoses were lumbar strain and sciatica.  In January 2009, the Veteran complained of left leg pain radiating down to his ankle with pain at the back of his knee and numbness in his ankle.  Physical examination revealed no bowel or bladder dysfunction, normal ambulation, tenderness at the left sacroiliac joint, no costovertebral angle tenderness, and no muscle spasm.  A straight leg raise test was negative and a neurologic examination was intact.  The diagnoses were sciatica and lumbar radiculopathy.  In March 2009, the Veteran complained of low back pain with left radicular-type pain.  He indicated that he was able to play 18 holes of golf several days before with minimal back pain after 14 holes.  An April 2009 record reveals that the Veteran had low back pain on the left side and a history of sciatica.  Physical examination showed normal ambulation, no costovertebral angle tenderness, no muscle spasm in the left sacroiliac joint, and normal straight leg raise.  The diagnoses were acute sacroiliitis and sciatica.  A December 2009 treatment record notes the Veteran's complaints of chronic low back pain.  The diagnosis was chronic stable low back pain.  A December 2009 MRI of the lumbar spine showed stable mild degenerative changes in the lower lumbar spine and right L2 nerve root which was stable in appearance.  A February 2010 treatment record indicates that the Veteran's low back pain was stable and chronic.

In a June 2010 statement, the Veteran reported that it was not his intention to file for unemployability, noting that he was working at that time.

In July 2010, the Veteran underwent another VA spine examination.  The Veteran reported that he was working as a newspaper dispenser repairman.  The Veteran complained of constant low back pain, which he described as an aching pain.  He rated his pain as 4/10 and denied radiation of the pain from the low back.  He also indicated that he was undergoing no treatment for his low back pain at that time.  He reported flare-ups of increased low back pain, which he rated as a 9/10.  He indicated that he had muscle spasms during flares.  He stated that the flares occurred two times every three months and lasted for three days.  He noted that flares were precipitated by lifting and moving his newspaper dispensers, and alleviated by taking Advil and muscle relaxers or going to urgent care.  The Veteran stated that, during a flare or following repetitive use, he was additionally limited by pain, but not by weakened movement, excess fatigability, lack of endurance, incoordination, or functional loss.  The Veteran denied associated symptoms, including weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  The Veteran reported stiffness in the early morning which lasted for 5 to 10 minutes and is relieved by walking around.  The Veteran indicated that he used a lumbosacral corset brace during flares.  He stated that he could walk 1 mile before stiffening up and that he could stand for 30 minutes.  He denied any surgery or hospitalization for his spine.  The Veteran reported that his low back disorder interfered with his occupational functioning and daily activities in that he had to go home after driving long distances and had to walk around after being in the van after long drives.  He also noted back pain after lifting and turning while putting the dispensers into the van.

Physical examination revealed the spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion to be within normal limits.  There was no objective evidence of pain.  Range of motion of the lumbosacral spine revealed flexion to 105 degrees with pain at that point, extension to 0 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 35 degrees.  Range of motion was not affected by factors other than spinal injury or disease.  During a flare-up or following repetitive use, the Veteran reported that he was additionally limited by pain, but not by weakened movement, excess fatigability, lack of endurance, incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, or weakness and there was minimal tenderness to palpation over the lumbosacral spine.  There was no postural abnormality, fixed deformity, ankylosis, or abnormality of the musculature of the back.

On neurological testing, there was 5/5 strength throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 throughout, and were bilaterally symmetrical.  Toes were downgoing and sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction.  Cerebellar testing revealed a normal finger-to-nose and toe-to-finger test, bilaterally.  The Veteran's gait was unremarkable and he could rise to his toes and heels without difficulty.  A Romberg test was normal and tandem gait was unremarkable.  The Veteran had no incapacitating episodes during the prior 12-month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The VA examiner diagnosed lumbosacral degenerative disc disease.  The examiner also diagnosed a nerve root tumor at L2 which was "not related to military service in any way and is an incidental finding."  The examiner opined that the Veteran was able to secure and maintain gainful employment in a capacity commiserate with his educational and occupational experience, and noted that he had been working since July 2006 in his current occupation as a rack repairman.  The examiner also noted that there was no favorable or unfavorable ankylosis of the spine and stated that there was no weakened movement, excess fatigability, or incoordination attributable to the lumbar spine disability at all, and none in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner found that "no pain found in the lumbar spine could significantly limit the veteran's functional ability during flare-ups or during periods of repeated use with or without any degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups."  In addition, the examiner reported that there were no associated neurological complaints or findings attributable to the Veteran's lumbar spine disability, and also that the Veteran did not have intervertebral disc syndrome.  The examiner concluded that there were no functional limitations resulting from the Veteran's lumbar spine disability.

Private medical treatment records from February 2011 reveal continued complaints of and treatment for low back pain.  In February 2011, the Veteran reported pain in the lower right side of his back, noting that he had sharp pain when he tried to move a couch.  Physical examination revealed normal range of motion without pain, no tenderness, and normal strength and tone.  There was pain with straight leg raise.  A neurological examination was normal.  The diagnosis was back pain.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 20 percent is not warranted for the Veteran's low back disability.  The Veteran's 20 percent evaluation contemplates thoracolumbar degenerative arthritis with forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  An increased rating greater than 20 percent is not warranted unless the evidence shows forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran had forward flexion to 65 degrees with pain, 70 degrees with pain, and 105 degrees with pain.  There is no medical evidence of favorable or unfavorable ankylosis of the spine.  Although the Veteran stated in his February 2007 substantive appeal that he had forward flexion exceeding 30 degrees some days but not on others, the Veteran, as a layman, is not qualified to make that medical finding.  Thus, the Board affords little probative weight to that statement.  Accordingly, as there is no medical evidence of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, an increased rating greater than 20 percent is not warranted for the Veteran's lumbar spine disorder under the pertinent rating criteria. 

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  However, the medical evidence of record reflects that there is no evidence of intervertebral disc syndrome with incapacitating episodes having a duration of at least 4 weeks but less than 6 weeks during the prior 12 months, or physician-prescribed bed rest.  The Board acknowledges the Veteran's statement that he has incapacitating episodes.  However, by his own admission, the Veteran indicated that he did not seek medical attention at those times, noting a lack of time and money.  While the Veteran may have periods of time in which he felt that bed rest was required for his low back disability, under the rating criteria for intervertebral disc syndrome, the evidence must demonstrate physician-prescribed bed rest.  Additionally, the Veteran did not state, and the evidence does not suggest, that he had incapacitating episodes having a duration of at least 4 weeks but less than 6 weeks in the prior 12 month period.  As the medical evidence of record is negative for intervertebral disc syndrome with incapacitating episodes during the prior 12-month period, an increased evaluation is not warranted for the Veteran's low back disorder under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Accordingly, an increased rating greater than 20 percent is not warranted for intervertebral disc syndrome of the lumbar spine.

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In that regard, the Veteran has regularly reported radiation of low back pain to the bilateral lower extremities along with tingling and numbness in the lower extremities.  In addition, a February 2006 EMG showed evidence of mild chronic bilateral radiculopathies primarily involving the S1 nerve roots.  Further, the March 2006 VA examiner found positive straight leg raising tests, bilaterally, and there are various diagnoses of sciatica and lumbar radiculopathy throughout the medical evidence.  As there is evidence of a neurological component to the Veteran's low back disorder affecting both the right and left leg, the Board concludes that separate 10 percent evaluations are warranted for the neurological symptoms in both the right and left legs as a result of the Veteran's low back disorder.  Id.; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Accordingly, while an evaluation greater than 20 percent is not warranted for the orthopedic manifestations of his lumbar spine disorder, separate evaluations of 10 percent for each lower extremity are warranted for the Veteran's sciatica and lumbar radiculopathy of the bilateral lower extremities.  In reaching these decisions the Board considered the doctrine of reasonable doubt, and in doing so, has granted separate evaluations for the neurologic manifestations of the Veteran's service-connected lumbar spine disorder.  However, as the preponderance of the evidence is against an increased evaluation in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Throughout the applicable time periods, consideration has been given to whether there is any additional functional loss not contemplated in the current ratings assigned for the Veteran's lumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

The Veteran reported daily constant low back pain.  He stated that the pain radiated to bilateral lower extremities.  In addition, during his March 2006 VA examination, he reported flare-ups six times per day, lasting 20 seconds at a time.  He stated that he had no ability to bend during a flare-up and estimated that he had a 70 percent loss of motion during a flare-up, which was due to pain rather than weakness, fatigue, or lack of endurance.  In his July 2010 VA examination, the Veteran stated that he had flare-ups two times every three months, which lasted for three days at a time.  He stated that, during a flare or following repetitive use, he was additionally limited by pain, but not by weakened movement, excess fatigability, lack of endurance, incoordination, or functional loss.  He reported that he occasionally used a back brace during flare-ups, but otherwise denied the use of assistive devices.  

The objective evidence of record consistently notes the Veteran's reports of pain in the lumbar spine area.  The Veteran reported tenderness to palpation and muscle spasm, and there was mild spasm of the lower paraspinal lumbar musculature with mild guarding on one occasion.  Strength was full or nearly full, and sensory examinations were intact, except there was numbness over the left second and third toes in one instance.  As previously noted, neurological evaluations showed sciatica and lumbar radiculopathy in the bilateral lower extremities, which is separately evaluated.  The Veteran reported stiffness and weakness in the lumbar spine, but objective examination of the spine showed there to be no muscle wasting and no atrophy.  The Veteran regularly denied bowel and bladder involvement.  Gait was regularly normal.  The March 2006 VA examiner opined that there was no loss of range of motion of the lumbar spine after repetition or with resistance.  While the July 2010 VA examiner acknowledged the Veteran's report that, during a flare-up, he was additionally limited by pain, but not by weakened movement, excess fatigability, lack of endurance, incoordination, or functional loss, the VA examiner concluded that there was no weakened movement, excess fatigability, or incoordination attributable to the lumbar spine disability at all in terms of additional range of motion loss.  The examiner also explained that "no pain found in the lumbar spine could significantly limit the veteran's functional ability during flare-ups or during periods of repeated use with or without any degree of additional range of motion loss . . . ."

In summary, there was daily lumbar spine pain aggravated by walking, sitting, and standing, but there was no medical evidence of additional painful range of motion beyond that contemplated in the assigned rating.  While the Veteran reported daily pain, stiffness, and weakness, and that he was additionally limited by pain during flare-ups, there is no objective evidence of weakness, stiffness, fatigability, or lack of endurance.  In addition, the objective evidence showed that there was full or almost full strength, no weakness, no instability, no fatigue, and no lack of endurance or coordination.  Accordingly, the Veteran is not entitled to an increased evaluation for degenerative disc disease of the lumbar spine disorder based on these provisions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 206; see also Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's lumbar spine disorder is evaluated pursuant to 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a, the criteria of which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's lumbar spine disorder was manifested by forward flexion to 65 degrees with pain, 70 degrees with pain, and 105 degrees with pain, as well as sciatica and lumbar radiculopathy into the bilateral lower extremities with mild chronic bilateral radiculopathies involving the S1 nerve roots on EMG.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected lumbar spine disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those currently assigned for the Veteran's service-connected low back disorder at any time during the periods pertinent to this appeal.  38 U.S.C.A. 5110  (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time since service connection became effective during which the Veteran's low back disorder has varied to such an extent that a rating greater or less than those currently in effect would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the Board's January 2010 remand, the Veteran's representative raised the issue of entitlement to a TDIU in a December 2009 Informal Hearing Presentation.  Nevertheless, in a June 2010 statement, the Veteran reported that it was not his intention to file for unemployability, noting that he was working at that time.  Accordingly, in a February 2011 rating decision, the RO denied entitlement to a TDIU.  The Veteran has not appealed the February 2011 rating decision, and, as noted above, does not wish to pursue entitlement to a TDIU.  Therefore, that issue is not before the Board at this time.


ORDER

An increased evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

A separate rating of 10 percent for right leg radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A separate rating of 10 percent for left leg radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


